Citation Nr: 1740363	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, and from November 1990 to June 1991, with intervening service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office, which denied a claim for service connection for "kidney removal."

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously remanded in January 2015 and July 2016 for further development, which has been completed.


FINDING OF FACT

A kidney disability, to include renal cell carcinoma with kidney removal, was not shown during any period of the Veteran's active service or for many years thereafter, and the most probative evidence indicates the Veteran's kidney disability is not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.317 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted for a kidney disability as due to exposure to radiation as a nuclear weapons assembler during his first period of active duty, or, in the alternative, as due to receiving vaccines, or exposure to toxins or chemicals, during his second period of active duty service, during which he had service in the Persian Gulf War.  

Specifically, the Veteran testified that during his first period of active duty, he had been trained as a special weapons assembler with duty with the 192nd Field Artillery in Germany.  He also testified that his duties exposed him to radioactivity, and that during this time he had worn between six and eight radiation badges.  

Further, he stated that during his second period of active duty, he was exposed to a number of risk factors for kidney cancer to include getting jet fuel (JP-8) on his skin and inhaling its fumes, exposure to smoke, burn pits, nerve agents, and getting a number of vaccinations and/or taking medication for prevention of anthrax.  

As an initial matter, the record reflects the Veteran has been diagnosed with renal cell carcinoma with removal of the left kidney.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this disability is related to the Veteran's active duty service.  

The Veteran's service treatment records are negative for any findings, complaints or treatment of a kidney condition.  Following service, both VA and private treatment records show that in December 2008, the Veteran was found to have renal cell carcinoma of the left kidney, which was also characterized as a malignant neoplasm, and that he underwent radical nephrectomy.  As there is no competent evidence of a malignant tumor in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.

In November 2010, the Veteran underwent a Persian Gulf War general medical examination.  The examiner diagnosed the Veteran with status post left nephrectomy with residual scar for renal cell carcinoma, with no evidence of recurrence.  The examiner explained that this is a diagnosable condition which has a clear and specific etiology.  The examiner noted that the Veteran reported he was exposed to radiation during service.  However, the examiner was unable to state without mere speculation if the condition was related to the claimed time frame of Gulf War service with the possible exposure event because the examiner was not clear the radiation occurred in the setting of Gulf War exposures as there are various time frames for dates of service present.

In July 2014, the Veteran's private physician, Dr. J.B., submitted a letter essentially relating the Veteran's kidney disability to his service.  In particular, she stated that the Veteran has been under her care since September 2013 and his kidney cancer "was a result of different factors that occurred during the first Gulf War in 1990-1991.  

In addition, she stated that during the time the Veteran was in the Gulf war, he was driving a fuel truck and while the fuel trucks were being loaded with fuel, the fuel would spill over causing the Veteran to be soaked in fuel on more than a few occasions.  She further asserted that the Veteran "was also exposed to the burn pits, nerve agents and anthrax medications back in 1990-1991," and that "research has shown that being exposed to these elements can cause long term health issues to the kidneys, liver, thyroid, nerve endings, and etc."  She concluded that the Veteran "had a cancerous kidney removed due to direct exposure to the burn pits, nerve agents, tank fuel, and anthrax medication."

In March 2015, Dr. J.B submitted a supplemental letter reiterating the same conclusions as she did in July 2014, adding only to her conclusions regarding the Veteran's exposure to fuel.  

In this regard, the physician stated that due to the Veteran not being able to clean up before he had to turn around and head back out [to the front lines] after having fuel spilled on him, his body absorbed tank fuel JP-8.  Further, she stated it was her medical opinion that occupational exposure to benzene and other chemicals in JP-8 caused the Veteran to have kidney cancer.  The physician cited to a 2002 study, noting that 70 percent of all renal cell carcinomas are related to exposure to occupational chemicals.  As a result, she concluded that she absolutely believes, 100 percent, that the tank fuel exposure and other occupational chemicals are what caused the Veteran to develop renal cell carcinoma.

The Veteran underwent VA kidney examination in September 2016.  At that time, the Veteran reported that his last evaluation with his kidney doctor was in 2010 and he was told that there was no further cancer and he did not undergo radiation or chemotherapy.  The examiner diagnosed the Veteran with renal cell carcinoma as of 2008.  The examiner opined that the Veteran's renal cell carcinoma was less likely than not related to his active duty service.  

The examiner, in conjunction with the International Association for Research on Cancer and citing to medical literature listed common sites for cancer associated with occupational exposures, to include the following: (1) benzene exposure is most strongly associated with leukemia and bone marrow disease (aplastic anemia); (2) benzidine exposure most strongly associated with bladder cancer; (3) cadmium with lung cancer; (4) vinyl chloride with liver cancer; (5) coal tar, soot, and oils with skin cancer, lung cancer, bladder cancer, and scrotal cancer; and (6) mustard gas with lung cancer.  Based on this, the examiner concluded that there was no present medical literature which supports or accepts the above chemicals as a direct cause for renal carcinoma.  

In addition, the examiner concluded there was no present medical literature associating the anthrax immunization vaccine with cancer, to include renal carcinoma.  

Regarding radiation exposure, the examiner stated that the most common sites for exposure and effect of ionizing radiation would include leukemia and skin cancers.  Further, he stated there have been research studies regarding exposure to ionizing radiation.  According to the medical literature, the examiner stated that many of these studies did find increased and possible increases in kidney cancer among certain groups of exposed individuals, in some cases followed over time.  However, he continued, statistically the studies were only significant in terms of association, but do not support causality between the exposure health and the outcome.  After listing the studies, the examiner stated that it must be emphasized that these studies were epidemiology studies noting mere associations with ionizing radiation and renal cancer within a defined population of workers with identified exposures over a known period of time.

In reviewing the private opinion of Dr. J.B. and the supporting medical article submitted with her opinion, the examiner noted that one of the conclusions reached in the study was that the risk of renal cell cancer increased with duration of exposure to benzene, benzidene, cadmium, herbicides, and vinyl chloride, which, the examiner stated, means that it is within the realm of possibility, and statistically greater than due to chance; however, it is by no means conclusive evidence that anyone of these chemical exposures directly cause cancer.  Therefore, the examiner stated that one cannot conclude from this literature that there is at least a 50 percent probability that the Veteran's renal cancer was due to his exposure in service.  

Additionally, the examiner stated that according to present medical literature, smoking, obesity, family history of the disease, high blood pressure, long term use of certain medicines, such as pain pills, or water pill diuretics, may increase an individual's risk of obtaining kidney cancer.  Finally, the examiner stated that at the present time, there is no medical literature supporting a direct causal relationship between servicemen exposed in the Middle East to burn pits and renal cell cancer. 

In weighing the opinions of record, great weight is given to the opinion of the September 2016 VA examiner.  The 2016 VA examiner's opinion was supported by the physical evaluation of the Veteran and a review of his treatment history both during and after service.  Moreover, the opinion also considered the Veteran's reported history and provided an adequate rationale, which cited to medical literature for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  

Conversely, the opinion from the private physician is unaccompanied by a citation to clinical findings during service, and it is not shown to have been based on a review of the Veteran's claims file, or (in any event) any other detailed and reliable history.  Thus, the Board finds the opinion is entitled to minimal, if any, probative weight.  Id.; see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In addition, the Board notes that the record contains a statement from a researcher stating that the Veteran's "health conditions and symptoms are consistent with Gulf war Illness as defined by the FDA and CDC."  She also stated that the Veteran's "health conditions and symptoms are consistent with fluoroquinolone toxicity syndrome.  Most of these symptoms cross over and are also the same symptoms as those consistent with fluoride poisoning and thyroid damage."  Moreover, she stated that Cipro, a fluorinated drug, was given to the Veteran orally and by injection while he served in the Army and listed the side effects as noted on the warning label, which the Board notes, includes acute renal insufficiency or failure.  The researcher stated that since Cipro is a fluorinated drug, it is important to note that fluoride has been recently classified by the Harvard Journal of Medicine and the Lancet as a neurotoxin and has been documented over the last few decades as being a neurotoxin.  Further, she stated "Many of the Veteran's conditions began after he was administered Cipro, nerve agents, other medications and inoculations for the U.S. Army.  You will find that the research backs up his claim that the Gulf War is responsible for the state of his health."  

Even assuming, arguendo, that the researcher was qualified to provide a medical opinion, the researcher's opinion is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable history.  Thus, the Board finds the opinion is entitled to minimal, if any, probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

The Board has also considered the medical articles submitted by the Veteran.  In this regard, a letter from the Center for Imaging of Neurodegenerative Diseases, a letter from the Office of the Assistant Secretary of defense, and two fact sheets regarding Khamisiyah in Southern Iraq discussed the very low-level exposures to chemical agents that medical personnel and others, who were near Khamisiyah, were exposed to during the demolition of chemical warfare agent munitions in March 1991 and the possible residuals.  The Veteran has also submitted several articles regarding the effects of fluoride poisoning and fluoroquinolones.  

In this regard, it was noted that fluoride damages the thyroid, which can in turn, lead to kidney disease and kidney failure; that fluoroquinolones have been implicated in several cases of acute renal failure; that fluoroquinolones can cause kidney dysfunction and kidney damage and can cause musculoskeletal disorders, such as rhabdomyolysis, or kidney pain.  The Veteran also submitted an article which discussed the possible long term neurological, respiratory, and cardiovascular effects of service members who live and work amid clouds of Middle Eastern dust laden with toxic metals, bacteria, and viruses, and surrounded by plumes of smoke rising from burn pits, often with jet fuel.  The article, however noted that connecting any particular exposure to a disease is extremely difficult and while the article referenced that there is concern there could be long term effects of dust and burn pit exposures, it was noted that at this time, there is insufficient evidence.  

After a thorough review of the articles submitted, the Board finds that they reveal no definitive answers concerning a direct causal link between the kidney condition and the Veteran's service; instead, the articles refer only to a possible correlative relationship.  While 38 C.F.R. § 3.159(a)(1) provides that medical treatise evidence can constitute competent medical evidence under certain circumstances, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The information provided by the Veteran is generic and does not relate specifically to the facts and circumstances surrounding his particular case.  Consequently, this evidence holds less probative weight than the determinations of the 2016 VA examiner discussed above, who physically evaluated the Veteran, reviewed the evidence specific to this case and rendered an opinion based on the entire record.

While the Veteran contends that his renal cell carcinoma is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  In this regard, the diagnosis and etiology of a kidney disability are matters not capable of lay observation and require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his renal cell carcinoma is not competent medical evidence and the Board finds the September 2016 VA examiner's opinion to be more probative than the Veteran's lay assertions.

As mentioned, the Veteran has claimed service connection for a kidney disability due to exposure to radiation as a nuclear weapons assembler.  However, letters dated June 2010 and April 2014 from the United States Army Aviation and Missile Command (USAAMC), Army Dosimetry Center (ADC) advised that a search of the records of exposure to ionizing radiation failed to locate any records of the Veteran having been exposed to ionizing radiation during his military service.  Thus, exposure to radiation has not been conceded because there is no evidence, beyond the Veteran's assertions, that he was exposed to radiation during service.  In addition, the Veteran does not qualify as a radiation-exposed veteran involved in radiation-risk activity and to the extent that the Veteran asserts his kidney disability is due to exposure to radiation, the presumption of service connection for specific diseases, such as kidney cancer, for radiation exposed veterans does not apply.  Therefore, any further discussion with regard to service connection based on exposure to radiation is not warranted.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311; Wandel v. West, 11 Vet. App. 200, 205 (1998).

As a final matter, the Board notes that the Veteran served in Southwest Asia, lending the provisions pertaining to Persian Gulf veterans for claims based on undiagnosed illness for possible application.  For claims related to undiagnosed illness, VA is authorized to pay compensation to any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Compensation is payable under these provisions if by history, physical examination and laboratory tests the disability cannot be attributed to any known clinical diagnosis.  Id.  Here, the Veteran's kidney symptoms have been diagnosed as renal cell carcinoma, with removal of the left kidney.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.

Overall, the Board has attempted to review of the Veteran's theories of causation in great detail.  The question of whether a disability has been caused by exposure to something in service is always a complex question.  In this case, overall, while some evidence does support this claim, there is significant evidence in this case against the claim.  In summary, a kidney disability, to include renal cell cancer with left kidney removal, was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not related to service.  Accordingly, the claim for service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter dated March 2009, April 2009, and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, post-service treatment records, and VA examination reports are of record.  The Veteran was also afforded a hearing before the Board and a transcript of that hearing is of record.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that the actions requested in the prior remands have been undertaken.  Indeed, the Veteran was afforded a VA kidney examination and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Entitlement to service connection for a kidney disability is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


